Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 63004941 (filed 04/03/2020).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 9, 11, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 2, the term “CORESET” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 9 and 17.
Claim 1 line 2, the term “RB” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 9 and 17.
Claim 1 line 11, the term “PDCCH” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 9 and 17.
Claim 3 line 2 or line 3, the phrase “and/or” does not comply with the MPEP standard and is unclear and ambiguous.  To be more specific, it is unclear and ambiguous as to whether it is referred to (a) a CORESET configuration and an RB set configuration, or (b) a CORESET configuration or an RB set configuration.  Clarification or correction is requested.  NOTE: for examining purposes, claim features that use "and/or” are being examined as "or" only.  Similar problem appears on each of claims 11 and 19, hence, each of the phrase "and/or” is also being examined as "or" only. 
Claim 9, this claim is unclear and ambiguous.  For examiner, it is unclear as to whether this claim is (a) apparatus claim format (e.g. claiming a communication device in the preamble, or (b) a method claim format (e.g. also claiming it in the preamble).  Further, it is ambiguous because an apparatus would not be enabled without any functional components.  Clarification is requested.  In the event it is claiming an apparatus, applicant is suggested to remove the term “method” in the claim body and recite supporting components in the claim body, e.g. processor and memory.
Claim 17, this claim is unclear and ambiguous.  For examiner, it is unclear and ambiguous as to whether this claim is (a) computer readable medium claim format (e.g. claiming computer readable medium in the preamble, or (b) a method claim format (e.g. also claiming it in the preamble).  Clarification is requested.  In the event it is claiming a computer readable medium, applicant is suggested to remove the terms “method” in the claim body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190222391 A1, hereinafter Lee), in view of SUN et al. (US 20210250953 A1, hereinafter SUN).

Regarding claim 1, Lee teaches a method of network communication for addressing a misalignment of a CORESET resource allocation with a first RB set due to varying RB set size, the method comprising (in general, see fig. 6 along with fig. 3 and their corresponding paragraphs, see also each of fig. 7, 8, and 9 for additional embodiments which relevant to fig. 6 and rejection purposes):

determining the search space set configuration comprises multiple frequency domain occasions (see at least para. 55 of fig. 3, e.g. “…a CORESET can include a number of RBs in the frequency domain and a number of symbols in the time domain. A plurality of DL control channel search spaces 322 may be mapped to the CORESET 320. The search spaces 322 are shown as 322a, 322b, 322c, and 322d”); 
identifying a CORESET resource in each of the frequency domain occasions (see at least para. 71 and fig. 6, e.g. CORESET in search spaces 322a, 322b, 322c, and 322d); 
determining the CORESET resource is only partially confined within the first RB set (see at least para. 71 and fig. 6, e.g. CORESET in search spaces 322c and/or 322d); and 
adjusting a PDCCH-monitoring protocol to improve performance of the CORESET resource (see examples disclosed in at least fig. 6, 7, 8, and/or 9, for example, see para. 71 of fig. 6 as to how search spaces 322c and/or 322d being monitored).
Lee differs from the claim, in that, it does not specifically disclose frequency domain monitoring occasions; which is well known in the art and commonly used for improving spectral efficiency.
SUN, for example, from the similar field of endeavor, teaches similar or known mechanism of frequency domain monitoring occasions (see at least claim 1 and fig. 3, e.g. how frequency domain monitoring is being used); which would have been obvious SUN into the method of Lee for improving spectral efficiency.

Regarding claim 2, Lee in view of SUN teaches the CORESET resource in each of the frequency domain monitoring occasions is based on a size of a zeroth RB set.  (SUN, see at least para. 58, e.g. several examples are given in para. 58, and one of which is that “…when frequency domain monitoring locations are configured, the frequency domain resources parameter of the CORESET configuration may be interpreted to identify, for the CORESET 335, only RB groups in a first RB set (e.g., RB set 0) that is identified as a frequency domain monitoring location”)

Regarding claim 3, Lee in view of SUN teaches determining a CORESET configuration and/or an RB set configuration; and determining an absence of new restrictions on the CORESET configuration and/or the RB set configuration.  (SUN, see at least para. 58-59, e.g. many examples are given in these paragraphs, and at least for one example, the different CORESET structures) 

Regarding claim 4, Lee in view of SUN teaches the adjusting the PDCCH-monitoring protocol comprises ignoring a PDCCH candidate of the CORESET resource, the PDCCH candidate being only partially confined within the first RB set. (Lee, see at least para. 71 and fig. 6, e.g. UE may exclude PDCCH monitoring in the search spaces 322c and 322d)

Regarding claim 5, Lee in view of SUN teaches the adjusting the PDCCH-monitoring protocol comprises rate-matching a PDCCH candidate of the CORESET resource, the PDCCH candidate being only partially confined within the first RB set.  (Lee, see at least para. 75-76 and fig. 8, e.g. UE may perform decoding by rate matching to account for the preconfigured resource 810a)

Regarding claim 6, Lee in view of SUN teaches the adjusting the PDCCH-monitoring protocol comprises modifying the CORESET resource to be within the first RB set.  (Lee, see at least para. 75-76 and fig. 8, e.g. UE may perform decoding by rate matching to account for the preconfigured resource 810a.  Note that fig. 8 is one example of several examples given in fig. 6, 7, and/or 9)

Regarding claim 7, Lee in view of SUN teaches the adjusting the PDCCH-monitoring protocol comprises ignoring the CORESET resource allocation that is not within an RB set.  (SUN, see at least para. 58 of fig. 3, e.g. RB groups identified by the frequency domain resources parameter outside of the first RB set may be ignored)

Regarding claim 8, Lee in view of SUN teaches determining a CORESET configuration and an RB set configuration; and ensuring the CORESET configuration is applicable to the RB set configuration.  (Lee, see at least fig. 3; SUN, see at least fig. 3 and para. 55-59, e.g. CORESET structures and RB sets)

Regarding claims 9, 10, 11, 12, 13, 14, 15, and 16, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, and 8, respectively, except each of these claims is in apparatus claim format.
To be more specific, Lee in view of SUN also teaches a same or similar apparatus (Lee, see at least fig. 4), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 17, 18, 19, and 20, these claims are rejected for the same reasoning as claims 1, 2, 3, and 8, respectively, except each of these claims is in computer-readable medium claim format.
To be more specific, Lee in view of SUN also teaches a same or similar apparatus with computer-readable medium (Lee, see at least fig. 4), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465